 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                         Case No.: 19 MAG 6054          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                       -against-


           JOHN SANCHEZ

                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                             OORDERED.



                                                           Hon. Martin R. GoJdo'
                                                           United States Magistrate Judge




Dated:          30     day of_D_ec_e_m_b_er_ _ _ __, 2 0 ~
               Poughkeepsie, New York
